Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 1 of 12 Page ID #:114



    1

    2

    3

    4

    5

    6

    7
                                 UNITED STATES DISTRICT COURT

    8               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    9   MAYRA HOUSTON,                                     CASE NO. 20-CV-04171-CJC (KSx)
   10
                              Plaintiff,                   ORDER RE STIPULATED
   11                  v.                                  PROTECTIVE ORDER
   12
        COUNTY OF LOS ANGELES; LOS
   13   ANGELES COUNTY DEPUTY
        SHERIFF DION INGRAM; LOS
   14   ANGELES COUNTY DEPUTY
        SHERIFF ERIKA ORTIZ-GARCIA
   15   and DOES 1 through 100,
   16                         Defendants.
   17

   18   1.     A. PURPOSES AND LIMITATIONS
   19          Discovery in this action is likely to involve production of confidential, proprietary, or
   20   private information for which special protection from public disclosure and from use for any
   21   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
   22   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
   23   acknowledge that this Order does not confer blanket protections on all disclosures or responses
   24   to discovery and that the protection it affords from public disclosure and use extends only to the
   25   limited information or items that are entitled to confidential treatment under the applicable legal
   26   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
   27   Stipulated Protective Order does not entitle them to file confidential information under seal;
   28

                                                                                                         1
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 2 of 12 Page ID #:115



    1   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will

    2   be applied when a party seeks permission from the court to file material under seal
    3          B. GOOD CAUSE STATEMENT
    4          Good cause exists for entry of this order. As Plaintiffs are seeking and Defendants may
    5   produce, among other things, third party private and confidential information; portions of the
    6   personnel files of the deputy personnel involved in the subject incident, which contain personal
    7   biographical information, confidential information, and information the County of Los Angeles
    8   regards as official government information, subject to self critical analysis and deliberative
    9   process privileges, and which contain sensitive materials which the County of Los Angeles
   10   believes need special protection from public disclosure.
   11          The documents identified in this Protective Order, which Defendants believe in good
   12   faith constitute or embody confidential information which the County of Los Angeles maintains
   13   as strictly confidential and are otherwise generally unavailable to the public, or which may be
   14   privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
   15   decisions, or common law, are therefore entitled to heightened protection from disclosure.
   16   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
   17   over confidentiality of discovery materials, to adequately protect information the parties are
   18   entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
   19   such material in preparation for and in the conduct of trial, to address their handling at the end of
   20   the litigation, and serve the ends of justice, a protective order for such information is justified in
   21   this matter. It is the intent of the parties that information will not be designated as confidential
   22   for tactical reasons and that nothing be so designated without a good faith belief that it has been
   23   maintained in a confidential, non-public manner, and there is good cause why it should not be
   24   part of the public record of this case.
   25

   26   2.     DEFINITIONS
   27          2.1     Action: This pending federal lawsuit.
   28

                                                                                                            2
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 3 of 12 Page ID #:116



    1             2.2    Challenging Party: A Party or Non-Party that challenges the designation of

    2   information or items under this Order.
    3             2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is
    4   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
    5   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
    6             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their support
    7   staff).
    8             2.5    Designating Party: A Party or Non-Party that designates information or items that
    9   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
   10             2.6    Disclosure or Discovery Material: all items or information, regardless of the
   11   medium or manner in which it is generated, stored, or maintained (including, among other things,
   12   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
   13   responses to discovery in this matter.
   14             2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to
   15   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
   16   consultant in this Action.
   17             2.8    House Counsel: attorneys who are employees of a party to this Action. House
   18   Counsel does not include Outside Counsel of Record or any other outside counsel.
   19             2.9    Non-Party: any natural person, partnership, corporation, association, or other legal
   20   entity not named as a Party to this action.
   21             2.10   Outside Counsel of Record: attorneys who are not employees of a party to this
   22   Action but are retained to represent or advise a party to this Action and have appeared in this
   23   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
   24   that party, and includes support staff.
   25             2.11   Party: any party to this Action, including all of its officers, directors, board,
   26   departments, divisions, employees, consultants, retained experts, and Outside Counsel of Record
   27   (and their support staffs).
   28

                                                                                                           3
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 4 of 12 Page ID #:117



    1          2.12    Producing Party: A Party or Non-Party that produces Disclosure or Discovery

    2   Material in this Action.
    3          2.13    Professional Vendors: persons or entities that provide litigation support services
    4   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
    5   organizing, storing, or retrieving data in any form or medium) and their employees and
    6   subcontractors.
    7          2.14    Protected Material: any Disclosure or Discovery Material that is designated as
    8   “CONFIDENTIAL.”
    9          2.15 Receiving Party: A Party that receives Disclosure or Discovery Material from a
   10   Producing Party.
   11

   12   3.     SCOPE
   13          The protections conferred by this Stipulation and Order cover not only Protected Material
   14   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
   15   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
   16   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
   17          Any use of Protected Material at trial shall be governed by the orders of the trial judge.
   18   This Order does not govern the use of Protected Material at trial.
   19

   20   4.     DURATION
   21          Even after final disposition of this litigation, the confidentiality obligations imposed by
   22   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
   23   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
   24   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
   25   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
   26   Action, including the time limits for filing any motions or applications for extension of time
   27   pursuant to applicable law.
   28

                                                                                                            4
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 5 of 12 Page ID #:118



    1   5.     DESIGNATING PROTECTED MATERIAL

    2          5.1     Exercise of Restraint and Care in Designating Material for Protection.
    3          Each Party or Non-Party that designates information or items for protection under this
    4   Order must take care to limit any such designation to specific material that qualifies under the
    5   appropriate standards. The Designating Party must designate for protection only those parts of
    6   material, documents, items, or oral or written communications that qualify so that other portions
    7   of the material, documents, items, or communications for which protection is not warranted are
    8   not swept unjustifiably within the ambit of this Order.
    9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
   10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
   11   unnecessarily encumber the case development process or to impose unnecessary expenses and
   12   burdens on other parties) may expose the Designating Party to sanctions.
   13          5.2     Manner and Timing of Designations.            Except as otherwise provided in this
   14   Order (see,   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
   15   ordered, Disclosure or Discovery Material that qualifies for protection under this Order must be
   16   clearly so designated before the material is disclosed or produced.
   17          Designation in conformity with this Order requires:
   18          (a)     for information in documentary form (e.g., paper or electronic documents, but
   19   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
   20   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
   21   legend”), to each page that contains protected material. The legend must not obstruct a Party’s
   22   ability to view the contents of that document. If only a portion or portions of the material on a
   23   page qualifies for protection, the Producing Party also must clearly identify the protected
   24   portion(s) (e.g., by making appropriate markings in the margins).
   25          A Party or Non-Party that makes original documents available for inspection need not
   26   designate them for protection until after the inspecting Party has indicated which documents it
   27   would like copied and produced. During the inspection and before the designation, all of the
   28   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                                                                                                       5
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 6 of 12 Page ID #:119



    1   Party has identified the documents it wants copied and produced, the Producing Party must

    2   determine which documents, or portions thereof, qualify for protection under this Order. Then,
    3   before    producing   the   specified    documents,     the    Producing   Party    must   affix   the
    4   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion or
    5   portions of the material on a page qualifies for protection, the Producing Party also must clearly
    6   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
    7            (b)   for testimony given in depositions that the Designating Party identify the
    8   Disclosure or Discovery Material on the record, before the close of the deposition all protected
    9   testimony.
   10            (c)   for information produced in some form other than documentary and for any other
   11   tangible items, that, at a minimum, the Producing Party affix in a prominent place on the exterior
   12   of the container or containers in which the information is stored the legend “CONFIDENTIAL.”
   13   If only a portion or portions of the information warrants protection, the Producing Party, to the
   14   extent practicable, shall identify the protected portion(s).
   15            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
   16   designate qualified information or items does not, standing alone, waive the Designating Party’s
   17   right to secure protection under this Order for such material. Upon timely correction of a
   18   designation, the Receiving Party must make reasonable efforts to assure that the material is
   19   treated in accordance with the provisions of this Order.
   20

   21   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
   22            6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation of
   23   confidentiality at any time that is consistent with the Court’s Scheduling Order.
   24            6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
   25   process under Local Rule 37.1 et seq.
   26            6.3   The burden of persuasion in any such challenge proceeding shall be on the
   27   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g. to harass
   28   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

                                                                                                            6
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 7 of 12 Page ID #:120



    1   to sanctions.    Unless the Designating Party has waived or withdrawn the confidentiality

    2   designation, all parties shall continue to afford the material in question the level of protection to
    3   which it is entitled under the Producing Party’s designation until the Court rules on the
    4   challenge.
    5

    6   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
    7          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed
    8   or produced by another Party or by a Non-Party in connection with this Action only for
    9   prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
   10   disclosed only to the categories of persons and under the conditions described in this Order.
   11   When the Action has been terminated, a Receiving Party must comply with the provisions of
   12   section 13 below (FINAL DISPOSITION).
   13          Protected Material must be stored and maintained by a Receiving Party at a location and
   14   in a secure manner that ensures that access is limited to the persons authorized under this Order.
   15          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
   16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
   17   disclose any information or item designated “CONFIDENTIAL” only to:
   18          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   19   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
   20   information for this Action;
   21          (b) the officers, directors, and employees (including House Counsel) of the
   22   Receiving Party to whom disclosure is reasonably necessary for this Action;
   23          (c) Experts (as defined in this Order) of the Receiving Party to whom
   24   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment
   25   and Agreement to Be Bound” (Exhibit A);
   26          (d) the court and its personnel;
   27          (e) court reporters and their staff;
   28

                                                                                                             7
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 8 of 12 Page ID #:121



    1          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

    2          disclosure is reasonably necessary for this Action and who have signed the
    3          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4          (g) the author or recipient of a document containing the information or a
    5   custodian or other person who otherwise possessed or knew the information;
    6          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
    7   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
    8   witness sign the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A
    9   hereto; and (2) they will not be permitted to keep any confidential information unless they sign
   10   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
   11   Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
   12   to depositions that reveal Protected Material may be separately bound by the court reporter and
   13   may not be disclosed to anyone except as permitted under this Stipulated Protective Order; and
   14          (i) any mediator or settlement officer, and their supporting personnel, mutually
   15   agreed upon by any of the parties engaged in settlement discussions.
   16

   17   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
   18   LITIGATION
   19          If a Party is served with a subpoena or a court order issued in other litigation that compels
   20   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that
   21   Party must:
   22          (a)     promptly notify in writing the Designating Party. Such notification shall include a
   23   copy of the subpoena or court order;
   24          (b)     promptly notify in writing the party who caused the subpoena or order to issue in
   25   the other litigation that some or all of the material covered by the subpoena or order is subject to
   26   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
   27   and
   28

                                                                                                          8
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 9 of 12 Page ID #:122



    1          (c)     cooperate with respect to all reasonable procedures south to be pursued by the

    2   Designating Party whose Protected Material may be affected.
    3          If the Designating Party timely seeks a protective order, the Party served with the
    4   subpoena or court order shall not produce any information designated in this action as
    5   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
    6   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
    7   shall bear the burden and expense of seeking protection in that court of its confidential material
    8   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
    9   Party in this Action to disobey a lawful directive from another court.
   10

   11   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
   12   LITIGATION
   13          (a)     The terms of this Order are applicable to information produced by a Non-Party in
   14   this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
   15   connection with this litigation is protected by the remedies and relief provided by this Order.
   16   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
   17   additional protections.
   18          (b)     In the event that a Party is required, by a valid discovery request, to
   19   produce a Non-Party’s confidential information in its possession, and the Party is subject to an
   20   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
   21   Party shall:
   22                  (1)        promptly notify in writing the Requesting Party and the Non-Party
   23   that some or all of the information requested is subject to a confidentiality agreement with a
   24   Non-Party;
   25                  (2)        promptly provide the Non-Party with a copy of the Stipulated
   26   Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
   27   description of the information requested; and
   28

                                                                                                        9
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 10 of 12 Page ID #:123



    1                  (3)    make the information requested available for inspection by the Non-Party,

    2                  if requested.
    3          (c)     If the Non-Party fails to seek a protective order from this court within 14
    4   days of receiving the notice and accompanying information, the Receiving Party may produce
    5   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party
    6   timely seeks a protective order, the Receiving Party shall not produce any information in its
    7   possession or control that is subject to the confidentiality agreement with the Non-Party before a
    8   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
    9   burden and expense of seeking protection in this court of its Protected Material.
   10

   11   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
   12          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
   13   Material to any person or in any circumstance not authorized under this Stipulated Protective
   14   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
   15   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
   16   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
   17   made of all the terms of this Order, and (d) request such person or persons to execute the
   18   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
   19

   20   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
   21          MATERIAL.
   22          When a Producing Party gives notice to Receiving Parties that certain inadvertently
   23   produced material is subject to a claim of privilege or other protection, the obligations of the
   24   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
   25   provision is not intended to modify whatever procedure may be established in an e-discovery
   26   order that provides for production without prior privilege review. Pursuant to Federal Rule of
   27   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
   28   communication or information covered by the attorney-client privilege or work product

                                                                                                        10
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 11 of 12 Page ID #:124



    1   protection, the parties may incorporate their agreement in the stipulated protective order

    2   submitted to the court.
    3

    4   12.    MISCELLANEOUS
    5          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
    6   seek its modification by the Court in the future.
    7          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
    8   Order no Party waives any right it otherwise would have to object to disclosing or producing any
    9   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
   10   no Party waives any right to object on any ground to use in evidence of any of the material
   11   covered by this Protective Order.
   12          12.3    Filing Protected Material. A Party that seeks to file under seal any Protected
   13   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
   14   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
   15   a Party's request to file Protected Material under seal is denied by the court, then the Receiving
   16   Party may file the information in the public record unless otherwise instructed by the court.
   17

   18   13.    FINAL DISPOSITION.
   19          After the final disposition of this Action (as defined in paragraph 4), within 60 days of a
   20   written request by the Designating Party, each Receiving Party must return all Protected Material
   21   to the Producing Party or destroy such material. As used in this subdivision, “all Protected
   22   Material” includes all copies, abstracts, compilations, summaries, and any other format
   23   reproducing or capturing any of the Protected Material. Whether the Protected Material is
   24   returned or destroyed, the Receiving Party must submit a written certification to the Producing
   25   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that
   26   (1) identifies (by category, where appropriate) all the Protected Material that was returned or
   27   destroyed and (2)affirms that the Receiving Party has not retained any copies, abstracts,
   28   compilations, summaries or any other format reproducing or capturing any of the Protected

                                                                                                           11
Case 2:20-cv-04171-CJC-KS Document 28 Filed 08/13/20 Page 12 of 12 Page ID #:125
